DETAILED ACTION

This action is in response to the application filed on 5/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of prior U.S. Patent No. 10601302. This is a statutory double patenting rejection. 	Regarding the instant application, claim 1 states: a GaN half bridge circuit, comprising: a GaN bootstrap power supply voltage generator configured to supply a first power voltage, the bootstrap power supply voltage generator comprising: a switch node, wherein a voltage at the switch node changes between first and second switch node voltages; a bootstrap transistor comprising a gate; a bootstrap transistor drive circuit configured to control the voltage at a gate of the bootstrap transistor; and a bootstrap capacitor connected to the switch node and to the bootstrap transistor, wherein the bootstrap capacitor is configured to supply the first power voltage while the voltage at the switch node is equal to the second switch node voltage, wherein the bootstrap transistor is configured to electrically connect the bootstrap capacitor to a power node at a second power voltage while the voltage at the switch node is equal to the first switch node voltage, and wherein the bootstrap transistor drive circuit is configured to electrically connect the gate of the bootstrap transistor to the power node while the voltage at the switch node is equal to the first switch node voltage, wherein the bootstrap power supply voltage generator does not include a diode in parallel with a drain and a source of the bootstrap transistor. 	Regarding US Patent 10601302, claim 1 states: a GaN half bridge circuit, comprising: a GaN bootstrap power supply voltage generator configured to supply a first power voltage, the bootstrap power supply voltage generator comprising: a switch node, wherein a voltage at the switch node changes between first and second switch node voltages; a bootstrap transistor comprising a gate; a bootstrap transistor drive circuit configured to control the voltage at a gate of the bootstrap transistor; and a bootstrap capacitor connected to the switch node and to the bootstrap transistor, wherein the bootstrap capacitor is configured to supply the first power voltage while the voltage at the switch node is equal to the second switch node voltage, wherein the bootstrap transistor is configured to electrically connect the bootstrap capacitor to a power node at a second power voltage while the voltage at the switch node is equal to the first switch node voltage, and wherein the bootstrap transistor drive circuit is configured to electrically connect the gate of the bootstrap transistor to the power node while the voltage at the switch node is equal to the first switch node voltage, wherein the bootstrap power supply voltage generator does not include a diode in parallel with a drain and a source of the bootstrap transistor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Yamaguchi et al. (US 2016/0087623) discloses a gate driver.  	Bernacchia et al. (US 2008/0100378) discloses circuits and methods for controlling a switch. 	Reusch et al. (US 2019/0028094) discloses a low voltage drop cascaded synchronous bootstrap supply circuit. 	De Lima Filho et al. (US 2008/0278135) discloses a bootstrap clamping circuit for dc/dc regulators and method thereof. 	Chang et al. (US 2015/0188425) discloses a buck converter and control method thereof. 	Forghani-Zadeh et al. (US 2013/0241621) discloses a system and apparatus for driver circuit for protection of gates of GaN FETs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838